Citation Nr: 0843294	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-34 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under the Survivors' and Dependents' 
Educational Assistance (DEA) Chapter 35 program in the 
calculated amount of $1,939.71. 

(The issues of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the left fifth 
metacarpal and entitlement to special monthly compensation 
based on loss of use of the left hand due to residuals of a 
fracture of the left fifth metacarpal is addressed in a 
separate decision of the Board under docket number 92-06 772 
and the issue of whether there was clear and unmistakable 
error in a February 1990 decision of the Board that denied a 
compensable rating for postoperative residuals of an 
epigastric hernia, to include a separate compensable 
evaluation for a scar, is addressed in a separate decision of 
the Board under docket number 07-18 740.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to July 
1983 with periods of active duty for training.  The appellant 
is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office and 
Educational Center in Atlanta, Georgia (RO).

The Board notes that the appellant was notified of the 
original amount of indebtedness of $1,929.66 and provided the 
calculations concerning this amount in a letter, dated in May 
2006.  Thereafter, in August 2006, the appellant was sent 
another letter advising her that the amount of indebtedness 
had increased to $1,939.71 and providing her with the 
calculations concerning this increase.  The appellant has not 
disputed the new amount of indebtedness.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the claims file reveals that the Statement of the 
Case (SOC), issued in August 2006, is incomplete.  
Specifically, the SOC is missing several pages, to include 
the reasons and bases for the determination.  It also appears 
that the appellant was furnished with an incomplete copy of 
the SOC.  See VA Form 9, received in October 2006 (noting an 
inaccurate and incomplete statement of the case).  The Board 
notes that the SOC required by 38 U.S.C.A. § 7105(d)(1) must 
be complete enough to allow the appellant to present argument 
to the Board regarding any disagreement with the RO decision 
on any element of the claim.  38 C.F.R.  
§ 19.29 (2008).  As such, the Board finds that additional 
development is required to ensure that the appellant is 
afforded due process and that all pertinent (and complete) 
documents are added to the claims file prior to appellate 
review.  

Additionally, in order to properly address the question of 
entitlement to waiver of recovery of an overpayment of 
education benefits, VA must have accurate and current 
financial information.  This information is crucial when 
weighing the equities of any claim for waiver of 
indebtedness.  Thus, the appellant should also be asked to 
provide a financial statement describing her current 
financial status to assist VA in evaluating the propriety of 
requiring repayment of any valid debt. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
a financial status report form (VA Form 
5655) and asked to complete and return 
this form.

2.  Obtain and add to the record copies 
of all other documents pertinent to this 
claim.  Specifically noted in this regard 
are records of notice sent to the 
appellant regarding this matter.  The AOJ 
should review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  

3.  Thereafter, the AOJ should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file.  
If a waiver is denied, the AOJ should 
explain the reasons and bases for that 
decision, to include specifically 
addressing the principles of equity and 
good conscience, in accordance with 38 
C.F.R. § 1.965(a) (2008).  If the 
decision remains adverse to the 
appellant, provided a Supplemental 
Statement of the Case to the appellant 
and her representative and allow the 
legally requisite opportunity for a 
response.  The claims folder should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

